Citation Nr: 0534917	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Paralegal Specialist




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  

When the case was before the Board December 2004, it was 
remanded for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran does not have tinnitus.  

2.  Hearing loss disability was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability due 
to disease or injury that was incurred in or aggravated by 
service; nor may a sensorineural hearing loss disability be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of a 
November 2002 Statement of the Case, April 2004 and September 
2005 Supplemental Statements of the Case, and correspondence 
from VA, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In addition, the Board notes April 2001, January 2004 and 
December 2004 letters, in which the veteran was advised of 
his and VA's responsibilities under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession.  

The Board also notes that all indicated development to obtain 
available service medical records has been undertaken but 
most of the service medical records are unavailable because 
they were destroyed by fire at the National Personnel Records 
Center.  All available post-service evidence identified by 
the veteran has been obtained.  In addition, the veteran has 
been scheduled for appropriate VA examinations but has failed 
to report without explanation and without requesting that the 
examinations be rescheduled on both occasions.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Neither the veteran nor his representative has identified any 
available evidence that could be obtained to substantiate 
either of the veteran's claims.  The Board is also unaware of 
any such evidence.  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on either of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of these claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence or aggravation of sensorineural hearing 
loss may be presumed if it is manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Service connection can be granted, 
as well, for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 4.3 (2005).  

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He essentially contends that he developed 
bilateral hearing loss and tinnitus as the result of severe 
exposure to acoustic and concussive trauma in service.  

As noted above, most of the veteran's service medical records 
are unavailable.  The one service medical record associated 
with the claims folder relates to treatment for a condition 
not at issue in this appeal. 

There is no post-service medical evidence of hearing loss 
until March 1984, when the veteran underwent a private 
audiological evaluation and was found to have hearing 
impairment that qualifies as a disability for VA purposes.  
There is no post-service medical evidence of tinnitus or of a 
nexus between the veteran's current hearing loss disability 
and his military service.  As noted above, the veteran was 
afforded two opportunities to undergo a VA examination that 
might have provided the evidence necessary to substantiate 
his claims but due to his failure to cooperate the 
examinations were not performed.  Consequently, the Board 
must decide the appeal based on the current record.  The 
evidence of current tinnitus or of a nexus between the 
veteran's claimed disabilities and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed disabilities or of a nexus 
between the claimed disabilities and the veteran's active 
service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claims.     


ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


